TaNNEnwald, J., concurring: I agree with the result reached by the majority because I do not believe that there was a completed gift under Texas law. Moreover, even if there had been a physical delivery of the bonds, that would have been insufficient, unless accompanied by other evidence that the transferor also intended to relinquish his right of survivorship. Estate of John H. Boogher, 22 T.C. 1167 (1954). In my opinion, the majority has unnecessarily decided the legal issue of the broad applicability of the Treasury bond regulations. The purported transfer herein was not to a stranger but to a registered coowner of the bond. The contrast between these two types of transfer is clearly articulated by Judge Sweigert in Chandler v. United States, 312 F. Supp. 1263 (N.D. Cal. 1970). Rattm, Fat, SteReett, and Qttealt, JJ., agree with this concurring opinion.